Citation Nr: 0704863	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of an injury to Muscle Group VII in the 
left thumb, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to July 
1946 and from November 1949 to April 1953. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.
 
Procedural history 

In an August 1953 rating decision, service connection was 
granted for injury to Muscle Group VII in the left (minor) 
thumb; a 20 percent disability rating was assigned for that 
injury.  

Un the August 1953 decision, service connection was also 
granted for a separate injury to Muscle Group VII in the left 
third, fourth, and fifth fingers, and a 10 percent disability 
rating was assigned for that injury.  In a March 1976 rating 
decision, the disability of the three left fingers was 
reclassified as a neurological disability and a 40 percent 
disability rating was assigned under Diagnostic Code 8512 
[paralysis of the lower radicular group].  In a September 
1999 decision, the Board denied a claim for an increased 
disability rating for hand paralysis, left (minor) lower 
radicular group.

In the September 2003 rating decision which forms the basis 
for this appeal, a rating in excess of 40 percent for 
incomplete paralysis of the left lower radicular group and a 
rating in excess of 20 percent for residuals of an injury to 
Muscle Group VII in the left thumb were denied.  The veteran 
filed a timely Notice of Disagreement (NOD) only with the 
denial of an increased rating for the left thumb disability 
and subsequently perfected an appeal as to that denial.

In February 2007, the veteran's appeal was advanced on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2006) based on his 
advanced age.

FINDING OF FACT

The medical evidence of record demonstrate that the veteran's 
residuals of an injury to Muscle Group VII of the left thumb 
are manifested by the veteran being able to grip with his 
left thumb and left index finger, flexion of the left thumb 
at the metacarpophalangeal joint being from zero degrees to 
25 degrees, and flexion of the left thumb at the 
interphalangeal joint being from zero degrees to 35 degrees


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for the service-connected residuals of an injury to Muscle 
Group VII in the left thumb have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected residuals of an injury to Muscle Group VII in the 
left thumb.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With respect to an increased rating claim, the standard of 
review is as follows.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
August 2003, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter advised the 
veteran that "[t]o establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  See the VCAA letter, page 4.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would schedule him for a medical examination.  [A VA 
examination was conducted in August 2003.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA would make reasonable efforts 
to get relevant records not held by a Federal agency, 
including records from state and local governments, private 
doctors and hospitals, and current or former employers.

In the VCAA letter, the RO informed the veteran that he "may 
submit evidence showing that [his] service-connected left 
forearm and hand condition has increased in severity."  See 
the August 2003 VCAA letter, page 1.  This request was 
unlimited; that is, it can reasonably be read to encompass 
any and all evidence in the veteran's possession.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, review of 
the record reveals that the veteran was provided notice of 
the VCAA in August 2003, prior to the initial adjudication in 
September 2003 of his claim for an increased rating for 
residuals of an injury to Muscle Group VII in the left thumb.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for residuals of an injury to Muscle Group VII in the left 
thumb.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability in the 
August 2003 VCAA letter.  

The RO has not addressed element (5), effective date.  
However, because the Board concludes below that the 
preponderance of the evidence is against the claim for 
increased rating for residuals of an injury to Muscle Group 
VII in the left thumb, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, VA medical records, and a report of a VA 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has presented argument on his behalf.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

The veteran is currently assigned a 20 percent disability 
rating for residuals of an injury to Muscle Group VII in the 
left thumb under Diagnostic Code 5307 [ muscle injury, Group 
VII].  

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating muscle injuries

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56 (2006).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2006).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Specific rating criteria

Diagnostic Code 5307 pertains to Muscle Group VII, the 
function of which consists of flexion of the wrist and 
fingers.  The muscles of Group VII are flexors of the carpus, 
long flexors of the fingers and thumb, and pronator.  For the 
non-dominant extremity, this diagnostic code provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle injury, 
a 20 percent evaluation for a moderately severe muscle 
injury, and a 30 percent evaluation for a severe muscle 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2006).

Normal dorsiflexion (extension) of the wrist is from 0 
degrees to 70 degrees.  Normal palmar flexion is from 0 
degrees to 80 degrees.  Normal ulnar deviation is from 0 
degrees to 45 degrees.  Normal radial deviation is from 0 
degrees to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2006).


The Board observes in passing that the words such as 
"moderately severe" and "severe" are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006). Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990), 1078.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5307 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (an injury to 
Muscle Group VII).  The Board can identify no more 
appropriate diagnostic code, and the veteran has pointed to 
none.

Mittleider concerns

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2006); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

As was noted in the Introduction above, in addition to the 
thumb disability which is currently under consideration, 
service connection is also in effect for severe, incomplete 
paralysis of the left lower radicular group involving the 
left middle, ring, and little fingers.  A 40 percent 
disability rating has been assigned for that disability under 
Diagnostic Code 8512 [paralysis of the lower radicular 
group].  That disability is a residual of a separate injury 
to the left hand during the veteran's second period of 
service (the left thumb injury occurred during his first 
period of service).  A report of an August 2003 VA 
examination reflects that the veteran has no flexion at the 
distal interphalangeal joints in those three fingers and that 
he had 90 to 100 degrees of flexion at the proximal 
interphalangeal joints in those three fingers.

Although the disability of the three left fingers has been 
reclassified as a neurological disability under Diagnostic 
Code 8512, that disability also involves Muscle Group VII.   
A muscle injury rating will not combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  See 38 C.F.R. 
§ 4.55(a) (2006).  Diagnostic Codes 5307 and 8512 pertain to 
the same function - limitation of flexion of the wrist and 
fingers.  Therefore, rating the limitation of flexion of the 
left middle, ring, and little fingers under Diagnostic Code 
5307 in this case would result in pyramiding.  

In rating the veteran's Muscle Group VII injury of the left 
thumb, it is incumbent upon the Board to identify, and 
disregard, any pathology which is manifested by limitation of 
flexion in the left middle, ring, and little fingers.  
However, the Board is precluded from differentiating between 
symptomatology attributed to limitation of flexion in the 
left middle, ring, and little fingers and limitation of 
flexion in the remainder of the joints in Muscle Group VII in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Schedular rating

The veteran is right-handed.  Therefore, his left upper 
extremity is the non-dominant extremity.  To warrant a higher 
rating under Diagnostic Code 5307 there must be "severe" 
injury to the left thumb.  

As has been discussed immediately above, pathology of the 
left middle, ring and little fingers is separately rated as 
40 percent disabling, and any pathology associated therewith 
may not be considered in rating the thumb injury.  Moreover, 
a muscle injury involving the flexors of the left index 
finger has not been indicated, and on  examination of the 
index finger in August 2003, there was normal range of motion 
at the distal interphalangeal joint and that there were zero 
degrees to 90 degrees of flexion at the proximal 
interphalangeal joint and zero degrees to 70 degrees of 
flexion at the metacarpophalangeal joint.  No other 
abnormalities involving the flexors of the carpus, the left 
index finger, the left thumb, or the pronator were noted.  

Turning to the thumb injury, the veteran's service medical 
records do not reflect hospitalization for a prolonged period 
for treatment of the initial cut above the left wrist in 
1944.  In fact, the veteran has not alleged any such 
hospitalization.  Moreover, the veteran was able to continue 
serving until July 1946 and indeed served a second enlistment 
from November 1949 to April 1953.   

At the August 2003 VA examination, the veteran was able to 
grip with his left thumb and left index finger.  Flexion of 
the left thumb at the metacarpophalangeal joint was from zero 
degrees to 25 degrees (the examiner noted that zero degrees 
to 55 degrees was normal), and flexion of the left thumb at 
the interphalangeal joint was zero degrees to 35 degrees (the 
examiner noted that zero degrees to 80 degrees was normal).  

The Board additionally observes that there are no recent 
medical treatment records, and no other objective evidence of 
functional loss based on the service-connected thumb injury.

In a May 2004 notice of disagreement, the veteran provided 
several reasons for an increased disability rating.  The 
Board will address all of his assertions.  

The veteran has asserted that the muscle was severed 
completely to the bone, that the tendons were also severed, 
and that he was on limited duty for six months after the 
injury.  However, the veteran's service medical records 
simply do not support that statement.  As was noted above, 
there is no evidence of a prolonged period of 
hospitalization, nor has the veteran alleged such.  The Board 
does not necessarily doubt that the veteran may have been 
placed on limited duty due to his left thumb injury.  
However, the question is the extent of treatment rather than 
limitations of duty.  In this case, the veteran's in-service 
treatment does not reflect a severe muscle injury.  The Board 
places little weight of probative value on the veteran's 
recent assertion.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) [the 
Board is charged with the duty to assess the credibility and 
weight given to evidence]. 

The veteran argues that he has atrophy in the muscles in the 
left thumb as compared to the right hand and that such 
atrophy is marked by "sloughing of soft tissue."  However, 
no such atrophy or tissue breakdown is noted in the objective 
medical records, in particular the report of the August 2003 
VA examination.  The Board again places greater weight of 
probative value on the objective medical evidence than it 
does on the veteran's self report. 

Additionally, the veteran has reported that he experiences 
cramping pain in the left hand about four to five times a day 
and that his left hand tires with use.  The Board has no 
reason to disbelieve the veteran's reporting of his 
symptomatology.  However, as has been discussed above, the 
veteran also has a very significant service-connected injury 
to his left hand (rated 40 percent disabling).  It is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  To the extent that the veteran seeks to attribute 
all of his left hand symptoms to the thumb injury, his 
contentions are entitled to no weight of probative value.  
The objective medical evidence of record, discussed above, 
shows that the left thumb injury itself is productive only of 
some limitation of motion of the thumb.  

In summary, based on the service medical records and the 
findings in the August 2003 VA examination and without 
consideration of the impairment in the left middle, ring, and 
little fingers, the Board finds that the veteran does not 
have a severe muscle disability in Muscle Group VII.  The 
Board places great weight on the fact that the veteran can in 
fact grip with the thumb and the index finger.  In addition, 
ranges of motion o the thumb were approximately half of 
normal.  In the Board's opinion, such functional loss is 
consistent with a "moderately severe" injury, warranting 
the assignment of a 20 percent rating. 



DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the cardinal signs of disability that 
are considered in evaluating muscle injuries incorporate all 
of the functional limitations that may result.  Therefore, 
DeLuca considerations are not for application in this case.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].

The Board additionally observes that even if 38 C.F.R. §§ 
4.40 and 4.45 could be considered, the objective clinical 
evidence does not demonstrate loss of function which would 
allow for additional rating.  The August 2003 examiner noted 
that there was no history of actual flare-ups of the 
veteran's condition that would result in additional loss of 
range of motion with repetitive use.  

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected residuals of an injury to Muscle Group VII 
in the left thumb result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
residuals of an injury to Muscle Group VII in the left thumb.  
The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected residuals of an injury to Muscle 
Group VII in the left thumb is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


